UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended: September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26887 Silicon Image, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0396307 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 1140 East Arques Avenue, Sunnyvale, California 94085 (Address of principal executive office)(Zip Code) (408) 616-4000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at October 31, 2012 Common Stock, $0.001 par value SILICON IMAGE, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2012 Table of Contents Part I FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three and nine months ended September 30, 2012 and2011 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 29 Part II OTHER INFORMATION 30 Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3 Defaults Upon Senior Securities 46 Item 4 Mine Safety Disclosures 46 Item 5 Other Information 46 Item 6 Exhibits 46 Signature 47 EXHIBIT 31.01 EXHIBIT 31.02 EXHIBIT 32.01 EXHIBIT 32.02 2 Table of Contents Part I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (Unaudited) SILICON IMAGE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) (unaudited) September 30, 2012 December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts of$1,224 at September 30, 2012 and $1,382 at December 31, 2011 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Deferred income taxes, non-current Intangible assets, net (Note 7) Goodwill(Note 7) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued and other current liabilities Deferred margin on sales to distributors Deferred license revenue Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies(Note 9) Stockholders’ Equity: Convertible preferred stock, par value $0.001; 5,000,000shares authorized; no shares issued or outstanding - - Common stock, par value $0.001; 150,000,000 shares authorized; shares issued and outstanding: 82,591,073 shares at September 30, 2012 and 82,069,472 shares at December 31, 2011 99 98 Additional paid-in capital Treasury stock, 19,493,533 shares at September 30, 2012 and 17,614,441 shares at December 31, 2011 ) ) Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Product $ Licensing Total revenue Cost of revenue and operating expenses: Cost of product revenue (1) Cost of licensing revenue 99 Research and development (2) Selling, general and administrative (3) Amortization of acquisition-related intangible assets Restructuring expense (Note 8) 73 Total cost of revenue and operating expenses Income from operations Interest income and other, net Income before provision for income taxes and equity in net loss of and impairment of investment in an unconsolidated affiliate Income tax expense Equity in net loss of and impairment of investments in an unconsolidated affiliate - - Net income (loss) $ ) $ $ ) $ ) Net income (loss) per share – basic $ ) $ $ ) $ ) Net income (loss) per share – diluted $ ) $ $ ) $ ) Weighted average shares – basic Weighted average shares – diluted (1) Includes stock-based compensation expense $
